Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,955,513 (hereafter Pat. ‘513) in view of U.S. Patent No. 7,528,617 to Cojocneanu et al. (hereafter Pat. ‘617).  Regarding claim 1, Pat. ‘513 discloses all the elements including a plurality of sensors (first and second sensor), a motherboard and a handler. Claims of Pat. ‘513 is silent about said mother board comprises a first region and a second region for first and second adapter board. Pat. 513 also silent about said handler comprising a tray for receiving a first semiconductor chip, wherein the tray is mounted on a second surface of the handler, wherein the second surface of the handler faces the first surface of the motherboard. Pat. ‘617 at fig. 1-2 discloses a test apparatus comprising: a motherboard [base for 228, 226] including a first surface [surface towards tray 100] comprising a first region [region on 228 is located] and a second region [region where other 228 is located], wherein the second region is
adjacent to the first region [as shown in fig. 2-3]; a first adapter board [310] disposed on the first region of the motherboard; a second adapter board [other 310] disposed on the second region of the motherboard; and a handler [202] comprising a tray [100] for receiving a first semiconductor chip [108], wherein the tray is mounted on a second surface [as shown, see fig. 2] of the handler, wherein the second surface of the handler faces the first surface of the motherboard [as shown]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the motherboard and handler as taught by Pat. ‘617, in order to securely test semiconductor device(s) with an increased throughput. Regarding claim 2, modified Pat. ‘513 discloses all the elements. Regarding claim 7, Pat. ‘617 discloses the tray further comprises a second semiconductor chip, wherein the second semiconductor chip is mounted on the first adapter board, and the data about the first adapter board, which is measured by the plurality of first sensors, is data measured during a test and compared against the preset data to determine operation condition (see Activate/deactivate) of the second semiconductor chip (last paragraph of col. 13). Regarding claim 8, Pat. ‘617 discloses the semiconductor chip mounted on a second adapter board (see different 108 of fig. 1C). 

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 3-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 3 calling for a test apparatus comprising: a plurality of second sensors mounted on the second adapter board; and a second wireless transceiver mounted on the second adapter board and transmits, in real time, data about the second adapter board measured by the plurality of second sensors. Claims 4-6 are also allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 9 calling for a test apparatus comprising: wherein the plurality of first sensors comprise at least one of a temperature sensor that measures temperature of the first adapter board, a tilt sensor that measures a tilt of the first adapter board with respect to the motherboard, a vibration sensor that measures whether the first adapter board vibrates, a bending sensor that measures a degree of bending of the first adapter board, or a humidity sensor that measures humidity of the first adapter board.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 10-15 calling for a test apparatus comprising: wherein the plurality of first sensors comprise one of a first temperature sensor that measures temperature of the first and second adapter boards, a first tilt sensor that measures a tilt of the first and second adapter boards with respect to the motherboard, a first vibration sensor that measures whether the first and second adapter boards vibrate, a first bending sensor that measures a degree of bending of the first and second adapter boards, or a first humidity sensor that measures humidity of the first and second adapter boards, as further defined at claim 10.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 16-20 calling for a method for fabricating semiconductor device comprising: testing a semiconductor chip using a test device comprising first and second adapter boards; and transmitting, in real time, data about the first and second adapter boards measured by a plurality of first sensors, the test device comprising: a microcontroller mounted on at least one of an upper surface or a lower surface of the first adapter board, and controls the plurality of first sensors, a nonvolatile memory mounted on at least one of the upper surface or the lower surface of the first adapter board, and stores the data, a battery mounted on at least one of the upper surface or the lower surface of the first adapter board, and supplies power, and an antenna pattern provided on at least one of the upper surface or the lower surface of the first adapter board, and receives power, as further defined at claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




May 28, 2022